DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-5, and 7-8 are currently pending. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the following features in the claims must be shown or the features canceled from the claims.  
-“taper ratios of the back net and the lateral net are 2-1, taper ratios of the belly net from a first section to a third section of the body net along a length direction of the body net are 3-1, 3-1, 3-1, respectfully” as recited in claim 1.
-“taper ratios of the fourth section to the tenth section of the belly net of the body net are 3-1, 3-1, 4-1, 4-1, 4-1, 5-1, and 5-1, respectively" as recited in claim 1.
-“ wherein a taper ratio 1 to 1 is adopted for a netting of the equilateral triangular net; a taper ratio 3 to13 is adopted for a netting of the flank net” as recited in claim 4.
No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
The claims are objected to because of the following informalities. The claims are replete with informalities and listed are only a few examples: 
Claim 4 is dependent on claim 2, but claim 2 has been canceled. For purposes of examination, the office will assume that claim 4 is dependent from claim 1. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 3-5, and 7-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. The claims are replete with indefinite language and the following are only a few examples of such indefinite language.
Regarding claim 1, it is unclear what is meant by the claim limitations: “taper ratios of the back net and the lateral net are 2-1, taper ratios of the belly net from a first section to a third section of the body net along a length direction of the body net are 3-1, 3-1, 3-1, respectfully;” and “taper ratios of the fourth section to the tenth section of the belly net of the body net are 3-1, 3-1, 4-1, 4-1, 4-1, 5-1, and 5-1, respectively".
Regarding claim 4, it is unclear what is meant by the claim limitations: “wherein a taper ratio 1 to 1 is adopted for a netting of the equilateral triangular net; a taper ratio 3 to 13 is adopted for a netting of the flank net”.
Especially in light of applicant's arguments received August 5, 2022, applicant's specification, and drawings, one of ordinary skill in the art would not be able to reasonably ascertain the metes and bounds of the claimed subject matter stated above.
	All other claims depending on one or more of the rejected claims above are rejected the same. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Rokke et al. (US 20100139147 A1) in view of Zhang et al. (CN 105900946 A).
Regarding claim 1, Rokke et al. teach an Antarctic Krill trawl (fig. 14) with a centralized sinker (99 and/or 100) and a self-expandable mouth, the trawl comprising a netting gear (fig. 14 at least shows a trawl with netting gear), the netting gear comprises a beam (110), an upper border rope (where ref. 92’ locates), a lower border rope (where 92” locates), a lateral line (119 or 120), a cover net (see annotated fig. 14 of Rokke et al. below), a flank net (see annotated fig. 14 of Rokke et al. below) and a body net (92), the beam enables the mouth to be expanded horizontally (110 is an elongate spreading member, paragraph [0049] and [0057] at least), sinkers (99 and 100) are provided at two sides of a belly net (lower panel of 92) of the body net at a front end of the mouth (fig. 14 shows 99 and 100 at two sides of the lower panel of 92 at a front end of the mouth), component force of sinking force by the sinkers is transmitted through the lateral line and a sewing edge (see annotated fig. 14 of Rokke et al. below) so as to cause the lower border rope in a tensioning state due to the component force (99 and 100 exert a sinking force, which is transmitted through tension lines 119 and 120, paragraph [0049] at least; functional recitation to which the structure of 99, 100, 119, and 120 can perform the intended function of causing the lower border rope to be in a tensioning state due to the transmitted force);
 a weight of each sinker (inherent feature of 99 and/or 100); the body net comprises a back net, a lateral net (a side panel of 92) and the belly net, and taper ratios of the back net, the lateral net, and belly net (fig. 14 shows the upper, side, and lower panels of 92 tapering from a front end to a rear end); and the net body has inflow surfaces (cross sections of 92 parallel to the mouth) of the netting gear.


    PNG
    media_image1.png
    642
    1107
    media_image1.png
    Greyscale
Annotated Fig. 14 of Rokke et al.

Rokke et al. is silent regarding wherein a length of the beam is 18 to 20 meters, a diameter of the beam is within a range from 250 to 300 millimeters, and the weight of each sinker is 4 tons.
It is well settled, however, that merely changing the size or configuration of a prior art device is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular size or configuration was significant. MPEP 2144, citing In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976). Also, where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. See, e.g., In re Aller, 105 USPQ 233. In this case, applicant has not shown patentable significance of making the length of the beam 18 to 20 meters and making the diameter of the beam within a range of 250 to 300 millimeters. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify a length of the beam of Rokke et al. to be 18 to 20 meters and a diameter of the beam of Rokke et al. to be within a range from 250 to 300 millimeters, in order to improve the ability for the mouth of the trawl to stay in an expanded state. 
In addition, it is well settled that a mere change in size or shape of a component is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). In this case, applicant has not shown patentable significance of making the weight of each sinker is 4 tons. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the weight of each sinker of Rokke et al. to be 4 tons, in order to ensure that the mouth of the trawl maintains its vertical and horizonal expansion. 
Rokke et. al teach the trawl having taper ratios, but does not explicitly teach the taper ratios of the back net and the lateral net are 2-1, and taper ratios of the belly net from a first section to a third section of the body net along a length direction of the body net are 3-1, 3-1 and 3-1 respectively; the net body has ten sections, the inflow surfaces of the netting gear at the first section to the third section of the body net all adopt an inverted right trapezoidal structure, and lengths of two waist sides of the first section of the body net are equal to a length of an upper side of the first section of the body net, a length of a lower side of the first section of the body net is less than the length of the upper side of the first section of the body net; nettings from a fourth section to a tenth section of the body net have a four piece symmetrical structure, and inflow 5surfaces thereof are square structure; and taper ratios of the fourth section to the tenth section of the belly net of the body net are 3-1, 3-1, 4-1, 4-1, 4-1, 5-1, respectively.
Zhang et al. teaches a trawl with a portion of the trawl’s taper ratios of a back net and a lateral net are 2-1 (fig. 1 and 2 show portion having a taper ratio 2-1), taper ratios of a belly net (fig. 3) from a first section to a third section (upper three sections of fig. 3) of the body net along a length direction of the body net are 3-1, 3-1 and 3-1 respectively (fig. 3 shows the upper three sections with taper ratios of 3-1), and taper ratios of the netting of the fourth section to the tenth section of the body net (fig.3) range between 3-1 to 5-1 with steeper ratios towards an end of the trawl, but is silent regarding the taper ratios of the back net and lateral net are 2-1, a net body having ten sections, and taper ratios of the netting of the fourth section to the tenth section of the body net are 3-1, 3-1, 4-1, 4-1, 4-1, 5-1 and 5-1, respectively.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have net pieces of Rokke et al. as modified by Zhang et al. from the fourth section to the tenth section of the body net have a four piece symmetrical structure as taught by Zhang et al. and taper ratios of the netting of the fourth section to the tenth section of the body net of Rokke et al. as modified by Zhang et al. range between 3-1 to 5-1 as taught by Zhang et. al, since a mere change in size or shape of a component is generally recognized as being within the level of ordinary skill in the art (modifying the shapes of the body net to have symmetrical structure would improve the efficiency of the trawl and would better allow the trawl to stay open in the vertical and horizontal directions). In re Rose, 105 USPQ 237 (CCPA 1955).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the taper ratio of the belly net of Rokke et al. from a first section to a third section of the body net along a length direction of the body net are 3-1, 3-1 and 3-1 respectively, as taught by Zhang et al. in order to improve the fluid dynamics of the trawl as needed.
In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the taper ratios of the back net and lateral net of Rokke et al. be 2-1, since a mere change in size or shape of a component is generally recognized as being within the level of ordinary skill in the art (modifying the taper ratios as needed would improve the fluid dynamics of the trawl). In re Rose, 105 USPQ 237 (CCPA 1955).
Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the net body of Rokke et al. to have ten sections as taught by Zhang et al. in order to improve the manufacturability of the net body given the varying taper ratios.
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the inflow surfaces of the netting gear of Rokke et al. as modified by Zhang et al. at the first section to the third section of the body net all adopt an inverted right trapezoidal structure, and lengths of two waist sides of the first section of the body net are equal to a length of an upper side of the first section of the body net, a length of a lower side of the first section of the body net is less than the length of the upper side of the first section of the body net, and nettings from a fourth section to a tenth section of the body net have a four piece symmetrical structure, and inflow 5surfaces thereof are square structures, since a mere change in size or shape of a component is generally recognized as being within the level of ordinary skill in the art (modifying the inflow surfaces of the net body as needed would improve the fluid dynamics of the trawl). In re Rose, 105 USPQ 237 (CCPA 1955).
Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taper ratios of the netting of the fourth section to the tenth section of the body net of Rokke et al. as modified by Zhang et al. be 3-1, 3-1, 4-1, 4-1, 4-1, 5-1 and 5-1, respectively, since a mere change in size or shape of a component is generally recognized as being within the level of ordinary skill in the art (modifying the shapes of the body net as needed would improve the efficiency of the trawl). In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 3, Rokke et al. as modified by Zhang et al. teaches the Antarctic Krill trawl with the centralized sinker and the self-expandable mouth structure according to claim 1, and further teaches wherein the cover net (see annotated fig. 14 of Rokke et al. above) and flank net made of mesh (see annotated fig. 14 of Rokke et al. above.) and the cover net comprises triangular nets (annotated fig. 14 of Rokke et al. shows the cover net including triangular nets), but is silent regarding wherein the mesh size of the cover net and of a netting of the flank net are 200 millimeters, and the cover net comprises four equilateral triangular nets and a piece of rectangular netting.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the mesh size of the cover net of Rokke et al. as modified by Zhang et al. and of the netting of the flank net Rokke et al. as modified by Zhang et al. be 200 millimeters, since a mere change in size or shape of a component is generally recognized as being within the level of ordinary skill in the art (modifying the shape of the cover net would allow the user to better control the types of organisms caught within the trawl). In re Rose, 105 USPQ 237 (CCPA 1955).
In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the cover net of Rokke et al. as modified by Zhang et al. comprise four equilateral triangular nets and a piece of rectangular netting, since a mere change in size or shape of a component is generally recognized as being within the level of ordinary skill in the art (modifying the shape of the cover net would allow additional attachment points for tow lines and/or the beam on the trawl). In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 4, Rokke et al. as modified by Zhang et al. teaches the Antarctic Krill trawl with the centralized sinker and the self-expandable mouth structure according to claim 1, but is silent regarding wherein a taper ratio 1 to 1 is adopted for a netting of the equilateral triangular net; a taper ratio 3 to13 is adopted for a netting of the flank net.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a taper ratio 1 to 1 is adopted for a netting of the equilateral triangular net of Rokke et al. as modified by Zhang et al.; a taper ratio 3 to13 is adopted for a netting of the flank net of Rokke et al. as modified by Zhang et al., since a mere change in size or shape of a component is generally recognized as being within the level of ordinary skill in the art (modifying the taper ratio of the cover net as needed would allow more secure attachment points for tow lines and/or the beam on the trawl). In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 5, Rokke et al. as modified by Zhang et al. teaches the Antarctic Krill trawl with the centralized sinker and the self-expandable mouth structure according to claim 1, but is silent regarding wherein a length of a netting of each section of the cover net in tensioned state is 8 meters, a total length of two sections of the cover net is 16 meters, a length of a netting of each section of the body net in tensioned state is 8 meters, a total length of all sections of the body net is 80 meters.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a length of a netting of each section of the cover net of Rokke et al. as modified by Zhang et al. in tensioned state is 8 meters, a total length of two sections of the cover net is 16 meters, a length of a netting of each section of the body net of Rokke et al. as modified by Zhang et al. in tensioned state is 8 meters, a total length of all sections of the body net is 80 meters, since a mere change in size or shape of a component is generally recognized as being within the level of ordinary skill in the art (modifying the length of the cover net and body net as needed would allow the user to control the amount of organisms collected within the trawl). In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 7, Rokke et al. as modified by Zhang et al. teaches the Antarctic Krill trawl with the centralized sinker and the self-expandable mouth structure according to claim 1, and further teaches a tensioned circumference of a netting of the mouth (fig. 14 show the first mouth at the front end of 92 of Rokke et al.) at the front end of the body net (92, Rokke et al.), and a tensioned circumference of a netting of the mouth at a back end of the body net (fig. 14 shows a second circumference towards a back end of 92 of netting of the mouth at a back end). 
Rokke et al. as modified by Zhang et al. is silent regarding the netting of the mouth at a front end of the body net is 248 6meters, and the tensioned circumference of the netting of the mouth at the back end of the body net is 44.8 meters.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the tensioned circumference of the netting of the mouth at the front end of the body net be 248 meters, and the tensioned circumference of a netting of the mouth at a back end of the body net be 44.8 meters, since a mere change in size or shape of a component is generally recognized as being within the level of ordinary skill in the art (modifying the size of the first and second tensioned circumferences of the netting of the mouths would allow the user to control the amount of organisms collected within the trawl). In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 8, Rokke et al. as modified by Zhang et al. teaches the Antarctic Krill trawl with the centralized sinker and the self-expandable mouth structure according to claim 1, and further teaches wherein the body net having waist sides, the upper side, the lower side (fig. 14 shows the panels of 92 with waist sides, an upper side, and lower side), but is silent regarding wherein the width mesh numbers along the two waist sides and along the upper side in the first section of the body net are 320 mesh, a width mesh number along the lower side in the first section of the body net is 280 mesh, which is 87.5% of that along other sides in the first section of the body net, a width mesh number along a lower side in the second section of the body net is 90.7% of that along other sides in the second section of the body net, a width mesh number along the lower side in the third section of the body net is 95.0% of that along other sides in the third section of the body net.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the width mesh numbers along the two waist sides and along the upper side in the first section of the body net are 320 mesh, a width mesh number along the lower side in the first section of the body net is 280 mesh, which is 87.5% of that along other sides in the first section of the body net, a width mesh number along a lower side in the second section of the body net is 90.7% of that along other sides in the second section of the body net, a width mesh number along the lower side in the third section of the body net is 95.0% of that along other sides in the third section of the body net, since a mere change in size or shape of a component is generally recognized as being within the level of ordinary skill in the art (modifying the netting specifications and width mesh numbers would allow the user to better control the types of organisms caught within the trawl). In re Rose, 105 USPQ 237 (CCPA 1955).
Response to Arguments
Applicant's arguments filed 08/05/2022 have been fully considered but they are not persuasive. 
Applicant argues that the proposed combination of Rokke et al. and Zhang et al., cited in the rejection, fails to teach or suggest the features of independent Claim 1.
The examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
As discussed in the rejection of claim 1 above, the combination of Rokke et al. in view of Zhang et al. teach each and every element of independent claim 1. It would have been obvious to one of ordinary skill in the art to combine the teachings of Rokke et al. and Zhang et al., in order to improve the fluid dynamics of the trawl.
Further, as noted above in the rejection under 35 U.S.C. 112(b), the claims are replete with indefinite language. It is unclear what is meant by the claim limitations "taper ratios of the back net and the lateral net are 2-1, taper ratios of the belly net from a first section to a third section of the body net along a length direction of the body net are 3-1, 3-1, 3-1, respectfully,” and “taper ratios of the fourth section to the tenth section of the belly net of the body net are 3-1, 3-1, 4-1, 4-1, 4-1, 5-1, and 5-1, respectively." Especially in light of applicant's arguments received August 5, 2022, applicant's specification, and drawings, one of ordinary skill in the art would not be able to reasonably ascertain the metes and bounds of the claimed subject matter.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hae Rie Jessica Byun whose telephone number is (571) 272-3212. The examiner can normally be reached Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/H.J.B./Examiner, Art Unit 3643                                                                                                                                                                                                        

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643